Citation Nr: 0830932	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  03-22 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for coronary artery 
disease, including as secondary to PTSD.

3. Entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling.

4.  Entitlement to a total rating based on unemployability 
due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from June 1970 to December 
1971.  The veteran was awarded the Combat Infantryman Badge.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in December 2003.  A transcript of his 
hearing was prepared and associated with the record.

When the case was before the Board in July 2004 it was 
remanded for additional development of the record.  It was 
returned to the Board for appellate consideration in April 
2006.

In May 2006, the Board denied the veteran's claim for an 
evaluation in excess of 50 percent for PTSD and remanded the 
issues of service connection for hypertension and coronary 
artery disease as secondary to PTSD, as well as the issue of 
a total disability rating by reason of individual 
unemployability due to service-connected disability (TDIU).  
Thereafter, as to the issue of a disability rating in excess 
of 50 percent for PTSD, the veteran filed a timely appeal to 
the United States Court of Appeals for Veterans Claims 
(Court).  In May 2007, the parties filed a joint motion to 
vacate the Board decision with respect to the issue of an 
increased rating for PTSD, and the Court vacated the Board's 
decision and remanded the case for additional clarification. 

In August 2007 the issue of entitlement to an increased 
rating for PTSD was again remanded for additional 
development.  While the case was in remand status, 
development regarding the remaining issues was completed, and 
all issues were recertified to the Board for appellate 
consideration.

The issues of entitlement to an increased rating for PTSD and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The most competent and probative evidence does not 
demonstrate that the current hypertension is causally related 
to active service or to service-connected PTSD.

2.  The most competent and probative evidence does not 
demonstrate that the current coronary artery disease is 
causally related to active service or to service-connected 
PTSD.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred, nor 
is it proximately due to or the result of service-connected 
PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310(a) (2007).

2.  Coronary artery disease was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred, nor is it proximately due to or the result of 
service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the U.S. Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

A letter dated in March 2003 discussed the evidence necessary 
to support a claim of entitlement to service connection, 
including on a secondary basis.  It asked the veteran to 
identify evidence of a current disability and evidence 
showing a connection between the disability and the veteran's 
PTSD.  The development actions taken by VA were described.  A 
July 2004 letter also addressed these matters.  

A May 2006 letter discussed the manner in which VA determines 
disability ratings and effective dates.  

A letter dated in September 2007 described the evidence of 
record and told the veteran how VA would assist him in 
obtaining additional pertinent evidence.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Although appellant may have received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
carried out.  The veteran was afforded the opportunity to 
testify before the undersigned Veterans Law Judge.  The 
appellant has not identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

The veteran asserts that his hypertension and coronary artery 
disease were caused or aggravated by his service-connected 
PTSD.  He has also stated that he was told that he had 
hypertension prior to his discharge from service, and that he 
was treated for hypertension within a few weeks of discharge.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a).    

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added, which 
states:  
  
(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, 
VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of 
the nonservice-connected disease or injury.  
The rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

Review of the service medical records reveals no diagnosis, 
complaint, or abnormal finding pertaining to the veteran's 
vascular or cardiac health.  On discharge examination in 
December 1971, the veteran denied high or low blood pressure 
and chest pain.  Clinical examination revealed normal heart 
and vascular system.  The veteran's blood pressure was 
140/70.  He was found to be qualified for separation.

The record contains copies of private treatment records 
dating to 1973.  However, those records do not indicate 
findings of elevated blood pressure until January 1977, when 
the veteran's blood pressure was recorded as 176/104.  A May 
1980 note indicates that the veteran was on medication for 
his blood pressure.

A June 1988 record from Little River Medical Center indicates 
an impression of hypertension.  At that time, the veteran 
reported a 16-year history of hypertension.

On VA general medical examination in November 1994, the 
veteran reported a history of hypertension since 1971.  The 
examiner noted elevated cholesterol diagnosed in a June 1994 
general screening.  

In September 1995, J.F.G., M.D. indicated that he had treated 
the veteran from 1973 through July 1987.  Dr.G. recalled that 
the veteran had been followed for hypertensive cardiovascular 
disease as well as hypercholesterolemia.

In June 1995, M.M., M.D. stated that he had "apparently" 
seen the veteran in 1980 for hypertension and a rash.  Dr. M. 
noted that the veteran's records were in storage.

An undated record from J.J.D., M.D. indicates that he had 
treated the veteran for hypertension since 1988, and that the 
veteran had received treatment elsewhere prior to that.

A September 1996 VA treatment record shows high cholesterol.

A November 2000 VA treatment record notes a 29-year history 
of hypertension, as well as myocardial infarction in August 
2000.  Suboptimally controlled primary hypertension was 
assessed.

During a psychiatric evaluation in April 2003, the veteran 
reported hypertension since service.  

At his December 2003 hearing, the veteran testified that he 
was told on separation that he had borderline high blood 
pressure.  He also stated that he was treated for his blood 
pressure soon after separation, and that he had been treated 
since then.  He also indicated that he was told that he had 
high cholesterol and was placed on medication.  

VA examinations were carried out in September 2004.  The 
report of an examination conducted on September 22, 2004 
indicates the veteran's report of being diagnosed with 
hypertension on service discharge and starting on medication 
for high blood pressure in 1972.  Upon physical examination, 
the diagnoses were essential hypertension and cardiomegaly 
with history of coronary artery disease.  The examiner 
concluded that there was at least a 50 percent probability 
that the veteran's blood pressure and hypertension were 
aggravated by his PSTD.  She stated that her review of the 
claims file revealed both diagnoses since 1971.  Notably, the 
credentials of this examiner are unclear.

The report of a VA psychological examination carried out on 
September 23, 2004 addressed the question of whether the 
veteran's coronary artery disease was related to his PTSD.  
This examiner, apparently a Ph.D. psychologist, stated that 
he was not comfortable with entitlement to service connection 
for coronary artery disease secondary to PTSD because a 
direct correlation or nexus between coronary artery disease 
and PTSD would be difficult to defend and would be 
speculative on his part.  However, in September 2005 the same 
examiner stated that he had reviewed the veteran's claims 
file and briefly researched the question of correlation 
between PTSD and coronary artery disease.  He noted that a 
web site indicated that combat stress was hard on the heart 
and that the stress of combat belonged on the list of risk 
factors for heart attack.  In light of his research, the 
examiner indicated that his presumptive unwillingness to 
conjoin coronary heart disease with PTSD was premature and 
ill-informed.  He did not, however, specifically indicate 
that the veteran's hypertension and coronary artery disease 
were caused or aggravated by his service-connected PTSD.

A brief August 2005 opinion from a VA physician notes that 
the claims folder had been reviewed.  The physician opined 
that hypertension was not likely to have been caused or 
aggravated by PTSD.

An additional VA heart examination was carried out in June 
2007, by the physician that provided the August 2005 opinion.  
The examiner noted the veteran's report of high blood 
pressure since 1971, as well as elevated cholesterol since 
the 1970s.  The examiner noted that the veteran's claims file 
was reviewed.  The diagnoses were essential hypertension and 
coronary artery disease.  The examiner noted that the 
veteran's hypertension was long-standing and not secondary to 
PTSD.  The examiner also indicated that coronary artery 
disease was related to the veteran's long-standing 
hyperlipidemia and hypercholesterolemia and not secondary to 
PTSD.  He concluded that it was significantly less than 50 
percent likely that the veteran's hypertension and coronary 
artery disease were caused or aggravated by PTSD.

The veteran is claiming entitlement to service connection for 
hypertension and coronary artery disease.  At the outset, the 
Board has considered whether presumptive service connection 
for chronic disease is warranted in the instant case for any 
of the claimed disabilities.  Under 38 C.F.R. § 3.309(a), 
cardiovascular-renal disease, to include hypertension, is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  As 
the evidence of record fails to establish any clinical 
manifestations of a heart disability or hypertension within 
the applicable time period, the criteria for presumptive 
service connection on the basis of a chronic disease have not 
been satisfied.  

In the present case, the service records do not reflect any 
complaints or findings of hypertension.  Indeed, at the 
December 1971 separation examination, clinical examination 
was found to be normal.  At that time, a blood pressure 
reading was 140/70.  Such findings are not indicative of 
hypertension (see 38 C.F.R. § 4.104, Diagnostic Code 7101, 
defining hypertension as diastolic blood pressure that is 
predominantly 90 mm. or greater, and defining isolate 
systolic hypertension as systolic blood pressure that is 
predominantly 160 mm. or greater with a diastolic pressure of 
less than 90 mm).

Following separation from active service, the competent 
evidence of record first documents hypertension in January 
1977, several years after service separation.  In this 
regard, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Additionally, the Board has determined that service 
connection is not warranted for either hypertension or 
coronary artery disease as secondary to PTSD.  In this regard 
the Board notes that the most recent VA heart examination 
indicated that hypertension and coronary artery disease are 
not related to the veteran's PTSD.  In this case, the Board 
finds that this examination is the most competent and 
probative evidence.  That is, the June 2007 examiner reviewed 
the record, provided rationale as to all possible risk 
factors and concluded that the veteran had essential 
hypertension and that his coronary artery disease was related 
to the veteran's nonservice-related hyperlipidemia and 
hypercholesterolemia.  The Board notes that essential 
hypertension is defined as hypertension occurring without 
discoverable organic cause.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 858 (29th ed. 2000).  This citation is provided 
purely for definitional purposes to aid in the Board's 
discussion.  Cf. Kirwin v. Brown 8 Vet. App. 148 (1995), 
Traut v. Brown 6 Vet. App. 181 (1994).  Use in this manner 
does not conflict with the holding in Thurber v. Brown, 
5 Vet. App. 119 (1993).  

In essence, the most competent and probative evidence 
demonstrates that the veteran's hypertension and coronary 
artery disease are not proximately due to or the result of 
the veteran's service-connected PTSD.  The Board acknowledges 
that the record contains medical statements supportive of the 
veteran's claims.  However, the providers who made such 
statements did not provide any rationale or basis for their 
statements that involved all known risk factors, as was 
pointed out in the Board's May 2006 remand.  Further, their 
specialties were more questionable compared to the June 2007 
examiner.  On the other hand, the June 2007 VA examiner, a 
specialist in heart disease and one that is most relevant to 
the discussion of a nexus, concluded that the claimed 
disabilities were not related to the veteran's PTSD and also 
provided an opinion regarding the alternative etiologies of 
the claimed hypertension and coronary artery disease.  

In summary, the Board has been presented with highly 
persuasive objective evidence in June 2007 that that the 
veteran's hypertension and coronary artery disease are not 
secondary to a service-connected disease or injury, to 
include PTSD.  The Board finds that such evidence is far more 
probative than the less persuasive statements offered by 
previous VA examiners and the veteran's statements advanced 
in support of his claim.  The Board has considered the 
veteran's contention that his hypertension and coronary 
artery disease are related to his service-connected PTSD.  He 
is certainly competent to describe symptomatology arising 
from his various disabilities.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, his opinion that hypertension and 
coronary artery disease are related to PTSD is not competent 
evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
The Board finds that the etiology of hypertension and 
coronary artery disease is far too complex a medical question 
to lend itself to the opinion of a layperson.

The preponderance of the evidence is against the claim that 
the veteran's hypertension and coronary artery disease are 
related to a service in any way; there is no doubt to be 
resolved; and service connection is not warranted.




ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for coronary artery disease 
is denied.


REMAND

In August 2007, pursuant to a May 2007 Joint Motion, the 
Board remanded the veteran's claim of entitlement to an 
increased rating for PTSD.  The purpose of the remand was to 
afford the veteran a VA examination.  The Board specifically 
requested that the examiner assign a Global Assessment of 
Functioning (GAF) score and provide an explanation of the 
score's meaning.  On VA psychological examination by a Ph.D. 
psychologist in April 2008, a GAF score was assigned, but it 
was not explained.  

In an August 2008 brief presentation, the veteran's 
representative pointed out the deficiency in the April 2008 
VA examination report and requested remand to allow the 
examiner to provide the required information.  Under Stegall 
v. West, 11 Vet. App. 268, 271 (1998), a remand is necessary 
to ensure compliance with the Board's directive.

The Board also notes that, given the recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the veteran 
must be provided with notice regarding what the evidence must 
show to warrant an increase in his disability rating for 
PTSD.  

Finally, the Board notes that further development and 
adjudication of the veteran's claim may provide evidence in 
support of his claim for TDIU.  The Board has therefore 
concluded that it would be inappropriate at this juncture to 
enter a final determination on that issue.  See Henderson v. 
West, 12 Vet.App. 11 (1998), citing Harris v. Derwinski, 1 
Vet.App. 180 (1991), for the proposition that where a 
decision on one issue would have a "significant impact" upon 
another, and that impact in turn could render any review of 
the decision on the other claim meaningless and a waste of 
appellate resources, the claims are inextricably intertwined.

In light of the above discussion, the Board has determined 
that additional development is required.  Accordingly, the 
case is REMANDED for the following action:

1.  Send the veteran a letter consistent 
with Vazquez-Flores v. Peake.  The letter 
must inform the veteran that he is rated 
under a Diagnostic Code that contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the veteran demonstrating 
a noticeable worsening or increase in 
severity of the disability and the effect 
that worsening has on the veteran's 
employment and daily life.

2.  The file should be returned to the 
examiner who conducted the April 2008 
examiner to provide an explanation of the 
GAF score assigned at the conclusion of 
the April 2008 examination.  If the 
individual who conducted the April 2008 
examination is unavailable, another 
examiner should be asked to provide the 
requested explanation.  If the requested 
explanation cannot be provided without an 
additional examination of the veteran, 
such examination should be carried out 
pursuant to the guidelines set forth in 
the Board's August 2007 remand order.

3.  Upon completion of the above 
development, and after undertaking any 
other development and notification 
procedures deemed essential, readjudicate 
the veteran's claim.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period for response should be 
allowed.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


